COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-14-00176-CR
                            NO. 02-14-00177-CR


QUINN FORD, JR.                                                 APPELLANT

                                     V.

THE STATE OF TEXAS                                                    STATE


                                  ----------

         FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY
                TRIAL COURT NOS. 1267457D, 1267459D

                                  ----------

                       MEMORANDUM OPINION 1

                                  ----------

     A jury convicted Appellant Quinn Ford, Jr. of aggravated assault and

evading arrest or detention using a vehicle, charged in separate indictments.

The jury assessed his punishment at twelve years’ and two years’ confinement,

respectively. The trial court sentenced him accordingly. Appellant brings two


     1
      See Tex. R. App. P. 47.4.
issues on appeal, challenging the admission of evidence of a prior bad act and

the sufficiency of the evidence of evading arrest in a vehicle. Because we hold

that the trial court did not reversibly err, we affirm the trial court’s judgments.

Brief Facts

      Complainant testified that Appellant, who was her husband at the time of

the incident, intentionally struck her vehicle, with her inside it, with his car while

traveling at speeds of up to forty miles per hour. Three days before the incident,

she had moved from their home to SafeHaven because of marital issues. She

did not take the couple’s three children with her when she left, and after a couple

of days, Appellant dropped the children off with Complainant’s sister. Appellant

had dropped the children off with only the clothes they were wearing, so when he

called Complainant the next day to tell her to come to the house to pick up the

children’s clothes or he would destroy them, she agreed to do so.

      Complainant asked Appellant to put the clothes outside, but he refused, so

she went inside the house upon her arrival. The clothes were not inside the

house, and Appellant explained that he had wanted her to come inside the house

so they could talk.       He hugged her, put her on his lap, and spoke of

reconciliation.   They eventually engaged in sexual intercourse, and when

Appellant said he was hungry, Complainant drove the two of them to a pizza

restaurant.

      Complainant testified that she was afraid of Appellant. She believed that

she could not get away from Appellant and tried to appease him, agreeing to


                                           2
reconcile with him. When they returned to the house, Appellant became angry

when she refused to get out of the car. He punched and kicked the dashboard,

cracked the windshield with a Snapple bottle, and threatened to kill her. She

turned off the ignition and pretended to get out of the car. Appellant got out of

the car, and when he closed his door, Complainant locked the doors and started

the car. As she was trying to drive away, Appellant ran around the car and threw

the bottle at the driver’s side window, shattering the bottle. Complainant drove

off, and Appellant chased her in his car, trying to block her car with his. Rather

than going to SafeHaven, she went to the police station, calling ahead so officers

could meet her in the parking lot. As she pulled into the parking lot, Appellant

swerved around her, hit her car on the passenger side, and fled. The police

broadcast instructions for other officers to go after him, assuming that he was

heading home.

      Two officers saw Appellant near his house.         They followed him and

engaged their lights and sirens. Appellant continued driving until he reached his

house and pulled into his driveway. They placed him under arrest, and he told

the officers that he had not stopped because he did not want his car towed.

Evidence of Prior Bad Act

      In his first issue, Appellant argues that the trial court reversibly erred by

admitting evidence that Complainant was living at SafeHaven, a shelter for

battered women, because that was evidence of a prior bad act. He raised his




                                        3
objection in a motion in limine, which was overruled, and again when the

evidence was offered. He was also granted a running objection to the evidence.

      In support of his argument, he points out that the prosecutor stated

“multiple times, in front of the jury, that [Complainant] fled to ‘SafeHaven.’”

Appellant also notes that the prosecutor referred to “SafeHaven” as “the shelter.”

Appellant concedes that the evidence was relevant, although at trial one of the

objections was to relevance, but argues that the State provided no rule 404(b)

notice of the extraneous bad act, although he had made a proper request before

trial. He also concedes that there is no such request in the record. He also

candidly concedes that the State provided “timely notice prior to trial that it would

offer evidence of the prior threats which allegedly occurred three days before the

incident in question.” He argues, however, that although the State’s notice lists

twenty-eight separate prior bad acts, “there is no notice of the evidence offered at

trial, being that [Complainant] fled to ‘SafeHaven’ three days prior to the incident

in question.”

      We frankly cannot understand how Complainant’s fleeing to SafeHaven

three days before the events alleged as the offenses at bar is a bad act of

Appellant separate and apart from the threats that allegedly were made at the

time Complainant went to SafeHaven.          Even if it could be construed as a

separate bad act of Appellant and even if we found its admission erroneous, we

fail to understand how Appellant could have been harmed. Appellant does not

allege constitutional error.   We would therefore apply the standard of review


                                         4
required for nonconstitutional error, disregarding it if it did not affect Appellant’s

substantial rights. 2   A substantial right is affected when the error had a

substantial and injurious effect or influence in determining the jury’s verdict. 3

Conversely, an error does not affect a substantial right if we have “fair assurance

that the error did not influence the jury, or had but a slight effect.” 4 Complainant

testified that she had left her home and her children because she was afraid of

Appellant. She testified to the prior acts of misconduct of which Appellant had

notice. If the trial court erred by admitting evidence that Complainant went to

SafeHaven, a shelter, which we do not hold, then any such error would have

been harmless beyond a reasonable doubt in light of the evidence admitted

showing Complainant’s fear of Appellant and his prior acts of misconduct. We

overrule Appellant’s first issue.

Evading Arrest or Detention

      In his second issue, Appellant argues that the evidence is insufficient to

prove his guilt of evading arrest with a vehicle because he did not flee. He

alleges that he merely drove around the block and pulled into his driveway so his


      2
       See Tex. R. App. P. 44.2(b); Williams v. State, 958 S.W.2d 186, 194 (Tex.
Crim. App. 1997).
      3
      King v. State, 953 S.W.2d 266, 271 (Tex. Crim. App. 1997) (citing
Kotteakos v. United States, 328 U.S. 750, 776, 66 S. Ct. 1239, 1253 (1946)).
      4
       Solomon v. State, 49 S.W.3d 356, 365 (Tex. Crim. App. 2001); Johnson v.
State, 967 S.W.2d 410, 417 (Tex. Crim. App. 1998).



                                          5
car would not be towed. A person commits the offense of evading arrest or

detention with a vehicle if, using a vehicle, he “intentionally flees from a person

he knows is a peace officer or federal special investigator attempting lawfully to

arrest or detain him.” 5 There is very little law on this issue that arises from similar

facts. Our sister courts have held that failing to submit to an officer’s show of

authority is sufficient to satisfy the elements of evading arrest. 6            Speed

apparently is not a consideration in determining whether a person is guilty of

evading arrest.     Even crawling away from a police officer has been seen to

constitute evading arrest. 7

         In reviewing the evidence for sufficiency, we consider the evidence in the

light most favorable to the verdict to determine whether any rational trier of fact

could have found the essential elements of the crime beyond a reasonable

doubt. 8 Applying the appropriate standard of review, we hold that the jury as trier

of fact rationally could have found the elements of the crime of evading arrest or

detention with the use of a vehicle beyond a reasonable doubt if they believed

         5
         Tex. Penal Code Ann. § 38.04 (West Supp. 2014).
         6
        See Lopez v. State, 415 S.W.3d 495, 497 (Tex. App.—San Antonio 2013,
no pet.); Horne v. State, 228 S.W.3d 442, 446 (Tex. App.—Texarkana 2007, no
pet.); Mayfield v. State, 219 S.W.3d 538, 541 (Tex. App.—Texarkana 2007, no
pet.).
         7
         Leos v. State, 880 S.W.2d 180, 184 (Tex. App.—Corpus Christi 1994, no
pet.).
         8
         Jackson v. Virginia, 443 U.S. 307, 318–19, 99 S. Ct. 2781, 2789 (1979).



                                           6
that, after the officers engaged their lights and sirens, Appellant continued driving

instead of pulling over at the earliest possible moment on the residential street.

We overrule Appellant’s second issue.

Conclusion

      Having overruled Appellant’s two issues, we affirm the trial court’s

judgments.




                                                    /s/ Lee Ann Dauphinot
                                                    LEE ANN DAUPHINOT
                                                    JUSTICE

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 28, 2015




                                         7